NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-3793-19

IN THE MATTER OF F.S.,
POLICE OFFICER (S9999U),
CITY OF JERSEY CITY.
_________________________

                Submitted October 25, 2021 – Decided November 8, 2021

                Before Judges Vernoia and Firko.

                On appeal from the New Jersey Civil Service
                Commission, Docket No. 2019-1899.

                The Law Offices of Fusco & Macaluso, PC, attorneys
                for appellant F.S. (Giovanna Giampa, on the brief).

                Peter J. Baker, Corporation Counsel, attorney for
                respondent City of Jersey City (James B. Johnston,
                Assistant Corporation Counsel, on the brief).

                Andrew J. Bruck, Acting Attorney General, attorney for
                respondent New Jersey Civil Service Commission (Eric
                A. Reid, Deputy Attorney General, on the statement in
                lieu of brief).

PER CURIAM

       F.S. appeals from a Civil Service Commission final agency decision

affirming the City of Jersey City's (City) removal of his name from the eligible
list for the position of police officer based on a psychological disqualification.

F.S. claims the Commission's decision is arbitrary, capricious,                and

unreasonable, and is not supported by the evidence. Unpersuaded, we affirm.

      The pertinent facts are not disputed. In December 2018, F.S. signed a

conditional offer of employment with the City. In part, the offer of employment

for the position of police officer was conditioned on F.S.'s successful completion

of a psychological examination. 1

      F.S.'s psychological examination was completed at The Institute of

Forensic Psychology by a New Jersey licensed psychologist, Dr. Guillermo

Gallegos.   In his December 21, 2018 report, Dr. Gallegos explained his

examination consisted of a clinical interview of F.S. and the administration of

seven psychological tests, including the Wonderlic Personnel Test. That test

assesses verbal, mathematical, and conceptual skills. F.S. earned a score of eight

on the test. Dr. Gallegos explained the score placed F.S. in the fourth "percentile

of the population of job applicants for a range of positions on this measure," and

that "[p]olice officer candidates obtain an average score of [twenty-one] on" the



1
   The offer of employment was also conditioned on F.S.'s completion of a
medical examination, a drug use screening, and achievement of proficiency of
the academic and physical requirements of the "Basic Course for Training Police
Officer" prescribed by New Jersey Police Training Commission.
                                                                             A-3793-19
                                        2
test. Based on those test results, Dr. Gallegos administered the Beta -4 test,

which is "a completely non-verbal test of intelligence."       According to Dr.

Gallegos, F.S.'s "score of sixty-one" on the test is "indicative of extremely low

intellectual functioning."

      Dr. Gallegos did not recommend F.S. for the police officer position. Dr.

Gallegos found F.S. "does not possess the psychological characteristics deemed

necessary to perform the duties of the position . . . and [F.S.] is not considered

to be psychologically suited to that position." Dr. Gallegos also found F.S.

"evidenced problems including limited cognitive ability" based on his "very

low" scores "on two tests of cognitive ability," including one test score "within

the extremely low range." Dr. Gallegos noted F.S. "contradicted himself several

times" during the clinical interview and F.S.'s performance on the psychological

tests made it "highly unlikely that [F.S.] would get through the [police] academy

or be able to perform satisfactorily in a law enforcement capacity." Based on

those results and concerns, Dr. Gallegos did not recommend F.S.'s appointment

as a police officer.

      Following Dr. Gallegos's report, F.S. opted to undergo a psychological

evaluation by Dr. Paul Fulford, a licensed psychologist, who administered a

series of tests and conducted a mental status examination. In his report, Dr.


                                                                            A-3793-19
                                        3
Fulford noted F.S. achieved an "IQ of [ninety-six]" on "the Test of Non-Verbal

Intelligence—4th Ed.," and explained that score "plac[ed] [F.S.] well within

[the] normal limits and fit, intellectually, to be considered for the police training

academy." Dr. Fulford further stated F.S.'s performance on other tests did not

reveal any "unusual or mentally disturbed or intellectually limited choices" or

"bizarre or unusual responses." Dr. Fulford reported F.S.'s "[c]oncentration was

fair" and his "[j]udgment appeared good."         Dr. Fulford concluded F.S. "is

capable, from a multifaceted screening process," "is within normal limits

academically," and is "an appropriate candidate for the Jersey City Police

Department."

       The City removed F.S.'s name from the eligible list for the position of

police officer based on his psychological unfitness as reported by Dr. Gallegos.

F.S. appealed from his removal, and his appeal was submitted to the Medical

Review Panel (MRP).

       The MRP reviewed Dr. Gallegos's and Dr. Fulford's reports, and the test

forms, test results, and competed questionnaires from Dr. Gallegos's evaluation.

F.S. also appeared before the MRP with his counsel. 2



2
    Dr. Matthew Guller appeared before the MRP on behalf of the City.


                                                                               A-3793-19
                                         4
      The MRP concluded it "did not have concerns about [F.S.'s] behavioral

history," but it "was concerned about the results on the testing done by Dr.

Gallegos and the quality of [F.S.'s] writing samples contained in the materials

provided by" The Institute of Forensic Psychology. Based on statements F.S.

made to the MRP, it was also "concerned about the extent of [F.S.'s] anxiety

about heights."3

      The MRP noted that Dr. Gallegos and Dr. Fulford "reached differing

conclusions and recommendations." It recommended that F.S. "be referred for

an independent evaluation" that "should be focused on a more in-depth

evaluation of [F.S.'s] cognitive functioning and further exploration of his fear of

heights and the potential for [that] having an impact on his functioning as a

[p]olice [o]fficer."




3
   The MRP noted that it explored with F.S. its concern he had a "discomfort
with heights." The exact cause for the concern is not identified, but it was
expressed in the context of the MRP's review of F.S.'s "responses to test items,"
and F.S.'s "explanation for his answers being that he must have read or
misunderstood the question[s]." The MRP report states that F.S. "described
himself as not strictly avoiding anything, but that there were situations w hen his
legs would feel 'shaky.'" For example, F.S. said he would "sit high up in the
stands for a sporting event, but would feel shakiness in his legs when walking
down."


                                                                             A-3793-19
                                        5
       In a January 16, 2020 decision, the Commission adopted the MRP's

recommendation.4 The Commission ordered that F.S. undergo an independent

psychological evaluation by Dr. Robert Kanen.5          The Commission further

directed that Dr. Kanen's report and recommendation be provided to all parties,

and that the parties be provided with the opportunity to file exceptions and cross-

exceptions with the Commission.

       Dr. Kanen conducted the evaluation on January 24, 2020. In his report,

he noted that the purpose of the evaluation was to determine F.S.'s "current level

of psychological functioning and capacity to perform the full duties of a [p]olice

[o]fficer." Dr. Kanen conducted a clinical interview with, and a mental status

examination of, F.S.     Dr. Kanen also administered tests and reviewed Dr.

Gallegos's and Dr. Fulford's reports.6

       Dr. Kanen found no evidence F.S. suffered from an anxiety disorder or

had a history of mental illness. Dr. Kanen determined F.S.'s "Full Scale IQ

based on nine subtests is [seventy-one]," which is in the borderline range and


4
    F.S. does not appeal from the Commission's January 16, 2020 decision.
5
    The Commission directed that the City pay for the evaluation.
6
  Dr. Kanen conducted the following tests: the "Wechsler Adult Intelligence
Scale, 4th edition prorated (nine subtests)"; "the Millon Clinical Multiaxial
Inventory – III (MCMI – III)"; and the "Behavioral History Questionnaire."
                                                                             A-3793-19
                                         6
falls below ninety-seven percent of his age group. Dr. Kanen further found F.S.

scored below ninety-five percent of his age group in verbal comprehension, and

below ninety-six percent of his age group in perceptual reasoning.

      Dr. Kanen opined that F.S. "shows significant cognitive limitations that

would impair his ability to perform the full duties of a [p]olice [o]fficer. " Dr.

Kanen determined: F.S. has "a limited vocabulary and is likely to have difficulty

using sound reasoning and judgment in decision making"; F.S. "is not

adequately alert to his surroundings" and "functions best when not under time

constraints and pressure"; F.S.'s "working memory score [of seventy-one]

suggests difficulty focusing, concentrating[,] and placing information in short -

term memory"; and F.S.'s "cognitive limitations impair his ability to deal

resourcefully with the problems encountered by a [p]olice [o]fficer."

      Dr. Kanen correlated F.S. cognitive limitations to F.S.'s ability to perform

the functions of a police officer. Dr. Kanen noted F.S.'s "deficits in perceptual

reasoning, especially under time pressure[,] significantly impair his ability to

recognize, process, and react to events faced by a [p]olice [o]fficer." Moreover,

F.S.'s "cognitive limitations would become especially apparent when faced with

a situation where he does not know what to do" because "[h]is performance




                                                                            A-3793-19
                                        7
would be limited by difficulty recognizing problems," and "[a]t his level of

cognitive ability, he is at risk for being a public safety hazard."

      Dr. Kanen concluded F.S.'s cognitive ability, as determined by his test

scores, "is significantly below that of the average law enforcement officer." Dr.

Kanen further opined F.S. is likely "to become confused and overwhelmed by

moderately complex events" and "to have significant difficulties understanding

the situation and responding appropriately" when confronted "with fast moving

and complex situations that require sound reasoning and judgment." Dr. Kanen

determined F.S. is "psychologically unsuitable for employment as a [p]olice

[o]fficer."

      F.S. filed exceptions to Dr. Kanen's report and recommendation, claiming

he is psychologically qualified to perform the duties of a police officer and there

is no basis for the disqualification of him from the position. The City did not

file exceptions to Dr. Kanen's report or respond to F.S.'s exceptions.

      In its final decision, the Commission detailed the general job duties and

requirements of a police officer, noting police officers are entrusted with lethal

weapons, are in daily contact with the public, and must be capable of responding

to difficult, fast-paced, emergencies, such as "responding to a suicidal or

homicidal situation or an abusive crowd." The Commission reviewed the job


                                                                             A-3793-19
                                         8
specifications for the title of police officer "and the duties and abilities

encompassed therein," and concluded F.S.'s psychological traits identified by

Dr. Kanen adversely affect F.S.'s "ability to effectively perform the duties of the

[police officer] title."

      The Commission cited F.S.'s cognitive ability, as determined by Dr.

Kanen, as the basis for its determination that F.S. is not qualified to perform the

requisite job duties. The Commission explained that Dr. Kanen considered the

reports and raw data from Dr. Gallegos and Dr. Fulford, conducted his own

testing and evaluation, and determined, based on his "expertise in the field of

psychology and . . . experience in evaluating the psychological suitability of

hundreds of applicants for employment in law enforcement and public safety

positions," that F.S. is psychologically unfit to perform the duties and

responsibilities of a police officer. This appeal followed.

      "Judicial review of agency determinations is limited." Allstars Auto Grp.,

Inc. v. N.J. Motor Vehicle Comm'n, 234 N.J. 150, 157 (2018).                   "An

administrative agency's final quasi-judicial decision will be sustained unless

there is a clear showing that it is arbitrary, capricious, or unreasonable, or that

it lacks fair support in the record." Ibid. (quoting Russo v. Bd. of Trs., Police




                                                                             A-3793-19
                                        9
& Firemen's Ret. Sys., 206 N.J. 14, 27 (2011)). In reviewing the agency's

decision, we consider:

            (1) whether the agency's action violates express or
            implied legislative policies, that is, did the agency
            follow the law;
            (2) whether the record contains substantial evidence to
            support the findings on which the agency based its
            action; and
            (3) whether in applying the legislative policies to the
            facts, the agency clearly erred in reaching a conclusion
            that could not reasonably have been made on a showing
            of the relevant factors.

            [Ibid. (quoting In re Stallworth, 208 N.J. 182, 194
            (2011)).]

      "A reviewing court 'must be mindful of, and deferential to, the agency's

expertise and superior knowledge of a particular field.'" Id. at 158 (quoting

Circus Liquors, Inc. v. Governing Body of Middletown Twp., 199 N.J. 1, 10

(2009)). We "may not substitute [our] own judgment for the agency's, even

though [we] might have reached a different result." Stallworth, 208 N.J. at 194

(quoting In re Carter, 191 N.J. 474, 483 (2007)). "[A] reviewing court is 'in no

way bound by [an] agency's interpretation of a statute or its determination of a

strictly legal issue.'" Allstars Auto Grp., 234 N.J. at 158 (alteration in original)

(quoting Dep't of Children & Families, Div. of Youth & Family Servs. v. T.B.,

207 N.J. 294, 302 (2011)).


                                                                              A-3793-19
                                        10
      F.S. argues the Commission's decision is arbitrary, capricious, and

unreasonable for three reasons. First, F.S. claims the Commission's decision "is

simply not supported by the record." Second, F.S asserts the City had the burden

of establishing that he was psychologically unfit, but the burden was

impermissibly shifted to the Commission and Dr. Kanen. Third, he contends

that documents, including his writing samples and testing data from Dr.

Gallegos that were considered by the MRP and Dr. Kanen, were never provided

to him. We find the arguments are without sufficient merit to warrant extended

discussion in a written opinion, R. 2:11-3(e)(2). We add only the following

comments.

      The Commission has the authority to remove a candidate from an eligible

list if the evidence shows the person is "psychologically unfit to perform

effectively the duties of the title." N.J.A.C. 4A:4-6.1(a)(3); see also N.J.A.C.

4A:4-6.5 (authorizing an appointing authority to request the removal of an

"eligible   name . . . from   an   eligible   list   due   to    disqualification

for . . . psychological reasons which would preclude the eligible from

effectively performing the duties of the title"). "The use of psychological tests

to predict or evaluate employee job performance is a recognized part of the

American workplace." In re Vey, 124 N.J. 534, 540 (1991).


                                                                           A-3793-19
                                      11
      The Commission's determination F.S. is psychologically unfit to perform

the duties of a police officer is supported by overwhelming evidence, including

the results of the psychological tests performed by two separate psychologists.

The City's expert, Dr. Gallegos, and the psychologist appointed by the

Commission to conduct an independent psychological evaluation, Dr. Kanen,

reached almost identical conclusions following their administration of

psychological tests and interviews with F.S.

      They each determined F.S.'s cognitive deficits rendered him unable to

safely and competently satisfy the difficult demands placed on police officers

and to perform the essential duties and requirements of the title. To be sure,

there was conflicting evidence, and F.S. contends the Commission should have

adopted Dr. Fulford's opinion, but our review is limited to a determination of

whether sufficient credible evidence supported the Commission's decision, and

clearly there was. See Allstars Auto Grp., 234 N.J. at 157; see also Div. of Child

Prot. & Permanency v. V.E., 448 N.J. Super. 374, 401-02 (App. Div. 2017)

(stating   "the   determination   of   disputed    facts,   including   credibility

determinations, is not the function of this court").

      F.S.'s claim the Commission impermissibly shifted the burden of proof is

also devoid of merit. F.S. argues the improper burden shifting occurred because


                                                                            A-3793-19
                                       12
the City did not file exceptions to the MRP report and the Commission relied on

the psychologist it appointed, Dr. Kanen, as the basis for its final decision.

      The appointing authority has the burden of establishing the psychological

unfitness of a candidate to support the removal of the candidate from the eligible

list. N.J.A.C. 4A:4-6.3(b); see also Vey, 124 N.J. at 540 (explaining "[t]he

appointing authority bears the burden of proving that the candidate meets the

regulatory description and is subject to removal for psychological unfitness ").

The City satisfied its burden here.

      Dr. Gallegos's report established F.S.'s psychological unfitness. The City

properly relied on the report as support for its request to remove F.S. from the

eligible list, see N.J.A.C. 4A:4-6.5(a)(1), and the Commission referred F.S.'s

appeal from his removal from the list to the MRP, see N.J.A.C. 4A:4-6.5(g). In

accordance with its regulations, the Commission then followed the MRP's

recommendation and referred F.S. "for an independent professional evaluation"

by Dr. Kanen. N.J.A.C. 4A:4-6.5(g)(4).

      We find nothing in the Commission's strict adherence to its regulations

that impermissibly shifted the burden to F.S., and there was sufficient credible

evidence supporting the Commission's determination F.S. is psychologically

unfit to perform the duties of a police officer. The City's decision not to file


                                                                             A-3793-19
                                       13
exceptions to Dr. Kanen's report and recommendation did not shift the burden

of proof. There was no requirement that the City file exceptions, and the City's

decision not to do so is clearly reflective of its acceptance of Dr. Kanen's report's

findings and recommendation, which mirrored those made by the City's expert,

Dr. Gallegos.

      We also reject F.S.'s conclusory assertion he was not provided with the

documents and records relied on by the MRP and Dr. Kanen. The argument is

untethered to any citation to the record. Indeed, F.S. does not point to any

evidence that he complained about the City's purported failure to provide

necessary documents or records.              The City provides correspondence

demonstrating it supplied discovery to F.S.'s counsel, and F.S. does not offer

any argument or evidence that he suffered prejudice from any purported failure

of the City to provide documents or records during the proceeding.

      Affirmed.




                                                                              A-3793-19
                                        14